t c memo united_states tax_court vincent and clotilde farrell jr petitioners v commissioner of internal revenue respondent docket no filed date hugh janow for petitioners barry j laterman for respondent memorandum opinion wolfe special_trial_judge this matter is before the court on petitioners' motion for leave to file motion for decision ordering relief from the negligence_penalty and the penalty rate of interest and to file supporting memorandum of law under rule petitioners' motion for leave was filed with attached all section references are to the internal_revenue_code in effect for the year at issue unless otherwise indicated all rule references are to the tax_court rules_of_practice and procedure exhibits on date on the same date petitioners' motion for decision ordering relief from the negligence_penalty and the penalty rate of interest with attachments and petitioners' memorandum in support of such motion were lodged with the court subsequently respondent's objections with attachments and memorandum in support thereof were filed background and procedural matters this case is part of the plastics recycling group of cases the opinion in the lead case in that group provizer v commissioner tcmemo_1992_177 affd without published opinion 996_f2d_1216 6th cir concerning the substance of the transaction and the additions to tax was filed on date to date we have decided more than cases involving various aspects of the plastics recycling transactions most such cases primarily concern additions to tax for negligence and valuation_overstatement when the present case was tried on march and date the opinion in provizer v commissioner supra had been issued before petitioners filed their motion for leave more than additional opinions had been filed concerning negligence and valuation_overstatement in plastics recycling cases petitioners base their motion for leave largely upon petitioners' alleged discovery after the record was closed of a stipulation of settlement between the taxpayers in this case and respondent in a different case for another year petitioners claim such stipulation of settlement entitles them to the same settlement as the taxpayer and the irs reached in docket nos and each of which was styled miller v commissioner petitioners' present counsel argues that he was not even aware of the settlement of the miller cases until date we note however that prior to the entry of appearance of petitioners' present counsel in date petitioners were represented by the same attorneys who tried the provizer case represented the taxpayers in miller v commissioner supra and for use in various other cases negotiated the terms of the stipulation of settlement on which petitioners now seek to rely those attorneys at least should have been well aware of the matters that petitioners' present counsel considers newly discovered consequently there is ample reason for us to conclude that in the past petitioners acting through well-informed counsel rejected the idea of seeking the same treatment accorded the taxpayer in the miller case and instead chose to proceed with litigation moreover even if we express no view as to petitioners' present counsel's knowledge of the background facts or as to the extent to which petitioners are charged with whatever knowledge petitioners' prior counsel may have had concerning these matters at the very least petitioners' present counsel seeks to raise a new issue long after trial resolution of such issue plainly would require a new trial such further trial would be contrary to the established policy of this court to try all issues raised in a case in one proceeding and to avoid piecemeal and protracted litigation 64_tc_989 see also 62_tc_145 consequently under the circumstances here at this late date in the litigation proceedings long after trial and briefing and after the issuance of numerous opinions on issues and facts closely analogous to those in this case we consider that the practice of this court would support if not absolutely require denial of petitioners' motion for leave however we do not rely solely on such procedural matters for denying petitioners' motion for leave instead we also have considered the consequences of granting such motion we conclude that even if petitioners' motion for leave were granted the arguments set forth in petitioners' motion for decision and attached memorandum lodged with this court are without merit and such motion would be denied therefore and for reasons set forth in more detail below petitioners' motion for leave will be denied facts and circumstances relevant to petitioners' proposed motion for decision in a notice_of_deficiency dated date respondent determined a deficiency in petitioners' federal_income_tax for plus increased interest under sec_6621 in an amendment to answer respondent asserted a lesser deficiency for in the amount of dollar_figure plus additions to tax in the amount of dollar_figure under sec_6659 for valuation_overstatement in the amount of dollar_figure under sec_6653 for negligence and under sec_6653 in an amount equal to percent of the interest due on dollar_figure respondent also asserted that dollar_figure of the deficiency was subject_to the increased rate of interest under sec_6621 petitioners contend that they should be relieved of any liability for the negligence additions to tax and increased interest based upon respondent's treatment of a purportedly similarly situated taxpayer in two other cases a stipulation of settlement agreement executed by petitioners and respondent in a separate plastics recycling case docket no which concerned taxable years and and equitable_estoppel some of the facts have been stipulated and are so found the stipulated facts and attached exhibits are incorporated by this reference vincent and clotilde farrell resided in katonah new york when their petition was filed respondent also determined a deficiency in petitioners' federal_income_tax for and subsequently asserted a lesser amount in an amendment to answer on date respondent and petitioners filed a stipulation of settled issues resolving all of the issues relating to taxable_year in vincent farrell farrell acquired a limited_partnership_interest in sab associates and in he acquired a limited_partnership_interest in sab resource reclamation associates sab reclamation sab reclamation purported to lease four sentinel epe recyclers in a series of transactions substantially identical to those in the clearwater group limited_partnership clearwater the partnership considered in provizer v commissioner tcmemo_1992_177 sab associates invested in plastics recycling partnerships like sab reclamation and clearwater on their and joint federal_income_tax returns petitioners claimed their pro_rata share of sab associates' and sab reclamation's partnership losses and tax_credits in a notice_of_deficiency dated date respondent determined deficiencies in petitioners' federal_income_tax respondent disallowed petitioners' claimed losses and tax_credits related to sab associates and determined additions to tax under sec_6659 for valuation_overstatement and under sec_6653 and for negligence respondent also determined that interest on the deficiency accruing after petitioners own a 5-percent limited_partnership_interest in sab reclamation the record does not disclose the amount of petitioners' percentage interest in sab associates sab associates was formed to engage in tax straddle investments during it ceased engaging in tax straddle investments and changed its function to leasing sentinel epe recyclers date would be calculated pincite percent of the statutory rate under sec_6621 in a second notice_of_deficiency issued that same date respondent determined a deficiency in petitioners' federal_income_tax due solely to the disallowance of a credit_carryback that arose in a timely petition to this court was filed by petitioners on date docket no petitioners' counsel at the time was jerome r rosenberg rosenberg several months earlier on date this court had ordered that respondent and the lead counsel for the taxpayers in plastics recycling cases designate lead cases that would present all issues involved in the plastics recycling cases the following cases were selected fine v commissioner docket no miller v commissioner docket no concerning taxable years and and miller v commissioner docket no concerning taxable years and in early the fine case was concluded without trial in place of the fine case the parties thereafter selected and the court designated the case of provizer v commissioner docket no as a lead case along with the certain background facts and circumstances relating to docket no apparently are not disputed by the parties and we have discussed these matters for the sake of completeness as we have noted granting petitioners' motion for leave would require further proceedings two miller cases estate of satin v commissioner tcmemo_1994_435 fisher v commissioner tcmemo_1994_434 after the lead counsel for the taxpayers and respondent agreed upon the test cases respondent prepared stipulation of settlement agreements piggyback agreements with respect to the plastics recycling project so that taxpayers who did not wish to litigate their cases individually could agree to be bound by the results of the test cases respondent's counsel offered the piggyback agreements to taxpayers involved in the plastics recycling project including petitioners in docket no respondent and petitioners executed the piggyback_agreement for docket no and filed it with the court on date rosenberg signed the piggyback_agreement on behalf of petitioners in the piggyback_agreement petitioners agreed to be bound by the results of the three test cases the agreement is the summary of the background of the plastics recycling litigation the selection of provizer v commissioner tcmemo_1992_177 as a test case and of the preparation of the piggyback_agreement is taken from our opinions in estate of satin v commissioner tcmemo_1994_435 and fisher v commissioner tcmemo_1994_434 petitioners have attached to their motion copies of these cases and of the piggyback_agreement executed by jerome r rosenberg and rely upon such materials in their memorandum respondent has not specifically objected to the accuracy of the documentation however again we refer to such materials only to explain petitioners' argument for completeness as noted above the underlying documents are not part of the record as stipulated exhibits or otherwise and we would be required to conduct further proceedings if we were to grant petitioners' motion for leave virtually identical to the piggyback agreements set forth in estate of satin v commissioner supra and fisher v commissioner supra the piggyback_agreement executed by petitioners as attached to petitioners' motion for leave and undisputed by respondent provides stipulation of settlement for tax_shelter adjustments with respect to all adjustment s in respondent's notice_of_deficiency relating to the plastics recycling tax_shelter the parties stipulate to the following terms of settlement the above adjustment is one of several issues in dispute between the parties all other adjustments will either be resolved by the parties or will be submitted to the court for resolution the above adjustment s as specified in the preamble shall be determined by application of the same formula as that which resolved the same tax_shelter adjustment s with respect to the following taxpayer s names s harold m provizer and joan provizer v commissioner of internal revenue tax_court docket no names s elliot i miller v commissioner of internal revenue tax_court docket no names s elliot i miller and myra k miller v commissioner of internal revenue tax_court docket no hereinafter the controlling case all issues involving the above adjustment s shall be resolved as if the petitioner s in this case was were the same as the taxpayer s in the controlling case a if the court finds that any additions to tax or the sec_6621 interest are applicable to the underpayment attributable to the above-designated tax_shelter adjustment s the resolution of the tax_shelter issue and the applicability of such addition_to_tax or interest to that tax_shelter issue in the controlling case whether by litigation or settlement shall apply to petitioner s as if the petitioner s in this case was were the same as the taxpayer s in the controlling case if the adjustment is resolved in the controlling case in a manner which affects the same issue in other years eg losses in later years or affects depreciation schedules the resolution will apply to petitioner s ' later years as if the petitioner s in this case was were the same as the taxpayer s in the controlling case a decision shall be submitted in this case when the decision in the controlling case whether litigated or settled becomes final under sec_7481 if the controlling case is appealed the petitioner s consent s to the assessment and collection of the deficiency ies attributable to the adjustment s formulated by reference to the tax court's opinion notwithstanding the restrictions under sec_6213 the petitioner s in this case will testify or provide information in any case involving the same tax_shelter adjustment if requested and the petitioner s in this case consent s to the disclosure of all tax returns and tax_return information for the purpose of respondent's discovering or submitting evidence in any case involving the same shelter adjustment s on or about february of a settlement offer the plastics recycling project settlement offer or the offer was made available by respondent to all docketed plastics recycling cases and subsequently to all nondocketed cases baratelli v commissioner tcmemo_1994_484 pursuant to the offer taxpayers had days to accept the following terms allowance of a deduction for percent of the amount of the cash investment in the venture in the year s of investment to the extent of loss claimed government concession of the substantial_understatement of tax penalties under sec_6661 and the negligence additions to tax under sec_6653 and taxpayer concession of the sec_6659 addition_to_tax for valuation_overstatement and the increased rate of interest the record does not include a settlement offer to petitioners petitioners have attached to their motion for decision a copy of a settlement offer to another taxpayer with respect to a plastics recycling case respondent has not disputed the accuracy of the statement of the plastics recycling settlement offer under sec_6621 and execution of a closing_agreement form_906 stating the settlement and resolving the entire matter for all years petitioners assert that the plastics recycling project settlement offer was extended to them but they do not claim to have accepted the offer timely so they effectively rejected it in date the miller cases were disposed of by settlement agreement between the taxpayers and respondent and attorney richard s kestenbaum executed the settlement on behalf of the millers this court entered decision documents based upon those settlements on date the settlement provided that the taxpayers in the miller cases were liable for the addition_to_tax under the provisions of sec_6659 for valuation_overstatement but not for the additions to tax under the provisions of sec_6661 and sec_6653 the increased interest under sec_6621 premised solely upon miller's interest in the recyclers for the taxable years at issue was not applicable because miller made payments prior to date so no interest accrued after that time respondent did not notify petitioners or any other taxpayers of the disposition of the miller cases estate of satin v commissioner tcmemo_1994_435 fisher v commissioner tcmemo_1994_434 respondent attached copies of the miller closing_agreement and disclosure waiver to her objection to petitioners' motion for leave petitioners do not dispute the accuracy of the document continued in a notice_of_deficiency dated date respondent determined a deficiency in petitioners' federal_income_tax for plus increased interest under sec_6621 petitioners timely filed a petition with this court their attorneys at the time were richard s kestenbaum and bernard s mark kestenbaum and mark on date this court filed its opinion in provizer v commissioner tcmemo_1992_177 in which kestenbaum and mark represented taxpayers in our provizer opinion all of the plastics recycling issues were decided for respondent including the additions to tax under sec_6653 and increased interest under sec_6621 on date respondent filed a motion for leave to file a first amendment to answer in order to assert reduced deficiencies and the applicability of sec_6659 and sec_6653 and for the motion was subsequently granted on date hugh janow petitioners' present counsel filed an entry of appearance for petitioners in this case kestenbaum and mark promptly filed a motion to withdraw as counsel and it was granted on date petitioners and respondent filed a stipulation of settled issues concerning petitioners' participation in the plastics recycling project petitioners conceded the losses and tax_credits claimed on their return resulting from their participation in the plastics continued although it is not otherwise a part of the record in this case recycling project as well as the increased rate of interest under sec_6621 issues concerning the additions to tax under sec_6659 and sec_6653 and were not resolved on date this court filed opinions in two plastics recycling cases estate of satin v commissioner supra and fisher v commissioner supra at issue in the estate of satin and fisher cases were two piggyback agreements virtually identical to the one executed by petitioners and respondent for docket no noting that the cases involved peculiar if not unique circumstances this court held that the piggyback agreements entitled the taxpayers to the same settlement as had been reached in the miller cases docket no has subsequently been settled pursuant to the piggyback_agreement respondent represents that administrative settlements have been made with taxpayers in each of the relatively few cases like docket no in which the taxpayer executed a piggyback_agreement like those discussed in estate of satin v commissioner supra and fisher v commissioner supra discussion the motion for entry of decision here under consideration raises the principle of equal treatment of similarly situated taxpayers the interpretation of a stipulation of settlement entered into by petitioners and respondent in a separate case docket no and equitable_estoppel in effect petitioners seek to resurrect the settlement offer they rejected petitioners first argue that they are similarly situated to elliot miller miller the taxpayer in the miller cases and that therefore they are entitled to the same settlement agreement executed by respondent and miller in those cases under the principle of equality the commissioner has a duty_of_consistency toward similarly situated taxpayers and cannot tax one and not tax another without some rational basis for the difference 363_us_299 concurring opinion see 748_f2d_1465 11th cir 476_f2d_406 4th cir essentially the principle of equality precludes the commissioner from making arbitrary distinctions between like cases see 787_f2d_637 d c cir vacating 83_tc_822 the different tax treatment accorded petitioners and miller was not arbitrary or irrational while petitioners and miller both invested in the plastics recycling project their actions with respect to such investments provide a rational basis for treating them differently miller foreclosed any potential liability for increased interest in his cases by making payments prior to date no interest accrued after that date the millers were schedule c owners of sentinel epe recyclers while petitioners owned interests in limited_partnerships that owned sentinel epe recyclers we consider this difference to be negligible and of no consequence see estate of satin v commissioner supra fisher v commissioner supra in contrast petitioners concede that the increased rate of interest under sec_6621 applies in this case liability for the increased rate of interest is one of the principal differences between the settlement in the miller cases and the settlement offer rejected by petitioners accordingly with respect to the sec_6621 issue petitioners and miller were treated equally to the extent they were similarly situated and differently to the extent they were not with respect to the other differences ie the sec_6653 addition_to_tax and the 50-percent loss deductions petitioners rejected a settlement offer made to them prior to trial of a test case miller negotiated for himself and accepted an offer that was essentially the same prior to trial in their motion petitioners seek the benefits of the settlement after trial of the test case miller obtained no such benefit petitioners' motion is not supported by the principle of equality cf baratelli v commissioner tcmemo_1994_484 next petitioners argue that the piggyback_agreement they executed for docket no entitles them to the miller settlement in docket no petitioners maintain that the scope of the piggyback_agreement includes cases that concern such as docket no a settlement stipulation is a contract smith v commissioner tcmemo_1991_412 general principles of contract law are applied in construing a settlement agreement 39_f3d_402 2d cir affg tcmemo_1993_480 absent wrongful misleading conduct or mutual mistake we enforce a stipulation of settlement in accordance with our interpretation of its written terms 90_tc_315 scherr v commissioner tcmemo_1990_225 where the language of an agreement is unambiguous we look within the four corners of the instrument to ascertain the intent of the parties goldman v commissioner supra see estate of satin v commissioner tcmemo_1994_435 and fisher v commissioner tcmemo_1994_434 and cases cited therein petitioners first assert that the piggyback_agreement designates both of the miller cases as test cases instead of just one so as to extend the scope of the agreement to the years at issue in those cases such as in the estate of satin and fisher cases we found that the piggyback_agreement entitled participant taxpayers to elect to accept the results of the miller cases or the provizer case there is no language in the agreement extending the result of the controlling cases to any or all cases of the participant taxpayers not referenced in the agreement simply because they concern the same years addressed in the controlling cases petitioners' theory as to why both miller cases were designated controlling cases is speculation unsupported by the terms of the piggyback_agreement petitioners also argue that paragraph of the piggyback_agreement extends the controlling case to all cases not expressly a part of or referenced in the agreement such as docket no paragraph provides if the adjustment is resolved in the controlling case in a manner which affects the same issue in other years eg losses in later years or affects depreciation schedules the resolution will apply to petitioner s ' later years as if the petitioner s in this case was were the same as the taxpayer s in the controlling case emphasis added we disagree with petitioners' interpretation of paragraph paragraph merely provides that if the result in the controlling case affects a continuing item in other or later years in the controlling case then the resolution will apply in the same manner to other or later years of the same continuing item in petitioners' case it does not extend the result to other cases not a part of the agreement see conway v commissioner tcmemo_1994_413 interpreting a similar stipulation sec_301_7121-1 and proced admin regs the piggyback_agreement is exclusively for docket no no other case is explicitly or implicitly referenced or incorporated therein petitioners' motion is not supported by the piggyback_agreement for docket no finally petitioners contend that the doctrine_of equitable_estoppel should apply to bar respondent from assessing penalties other than those assessed in the miller cases we note that this court is a court of limited jurisdiction and lacks general equitable powers 484_us_3 however while we cannot expand our jurisdiction through equitable principles we can apply them in the disposition of cases that are within our jurisdiction see 92_tc_776 and cases cited therein the redetermination of a deficiency addition_to_tax or penalty determined by respondent is within our jurisdiction sec_6213 sec_6665 sec_6671 accordingly in deciding this issue we are not expanding on our statutory jurisdiction t he doctrine_of equitable_estoppel is applied against the government with the utmost caution and restraint ' 90_tc_684 quoting 76_tc_209 affd 810_f2d_209 d c cir there are several conditions that must be satisfied before the doctrine is applied a false representation or wrongful misleading silence by the party against whom the opposing party seeks to invoke the doctrine error in a statement of fact and not in an opinion or statement of law ignorance of the facts reasonable reliance on the acts or statements of the one against whom estoppel is claimed and adverse effects of the acts or statements of the one against whom estoppel is claimed see kronish v commissioner supra pincite and cases cited therein petitioners assert that they were adversely affected in this case by respondent's failure promptly to notify them of the disposition of the miller cases specifically petitioners maintain that respondent's failure to notify them of the miller settlement prior to issuing the notice_of_deficiency for this case effectively took from them the opportunity to have the miller settlement applied to however there is no showing in the record that petitioners ever had the opportunity to have the miller settlement applied to petitioners were not similarly situated to the millers and have conceded that sec_6621 applies to this case no piggyback_agreement was offered or executed in this case instead as petitioners themselves have argued respondent extended the plastics recycling project settlement offer to petitioners that offer mirrored the miller settlement or was more advantageous for taxpayers in all major respects except the increased interest petitioners have not shown that knowledge of the miller settlement would have entitled them to escape liability for the increased interest we find that petitioners were not adversely affected by respondent's actions and therefore that their motion is not supported on equitable grounds in order to reflect the foregoing an appropriate order will be issued denying petitioners' motion
